ARCHBALD, District Judge.
The bankrupts having been allowed to file their petition, notwithstanding more than a year had passed since the adjudication, the only question open was whether they were entitled to a discharge, and creditors who sought to oppose it were confined to the statutory objections. It may be that the court entertained the petition after the year upon an insufficient showing, but the remedy, if so, was to move to vacate. It was too late to contest the matter on the hearing of the petition after the expense incident to it had been incurred.
Let a decree be made allowing a discharge.